Title: From John Adams to Benjamin Waterhouse, 19 October 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy October 19th 1813

Little did I think when I last wrote you, what a monument was erected to me. I have since received an immense volume of 630 pages printed in large Octavo, full page, small type, No name, no place, no printer, no date. I have not a suspicion or a conjecture, who the author is. the whole book is devoted to the chastisement of me and my books. There is no personal scurrility against me; but my books are cut, & slashed, chopt, and minced, to rags and tatters. I may now say “exegi monumentum.”
As my name is now up (immortalized in 600 pages) I may lie a bed, or study Greek. I have been looking over the Collectanea, greeca minora which your university has prescribed for boys in Schools and Academies; but I find nothing of Cleanthes hymn to God almighty, or Prodicus, choice of Hercules; which are worth all that are in the volume. I pray you to inform me of the reason of such omissions
Thanks for your biography of Perry; But I have not time to think of war, Politics or Heroes at present. When you come to quincy we will talk. Adieu
John Adams